Citation Nr: 0326077	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-15 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $1,802.18.

2.  Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $20,156.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from an April 1996 Regional Office (RO) 
decision of the Committee on Waivers and Compromises (COW) 
which denied waiver of recovery of a pension overpayment in 
the amount of $1,802.18.  The veteran also appeals a February 
2002 COW decision which denied waiver of recovery of a 
pension overpayment in the amount of $20,156.  The issue 
involving the first overpayment was remanded by the Board in 
January 1998.


FINDINGS OF FACT

1.  The pension overpayment in the amount of $1,802.18 
resulted from an unreported increase in Social Security 
Adminsistration (SSA) benefits, as well as some other income 
of the veteran and his wife.  This pension overpayment was 
properly created.  

2.  The veteran intentionally failed to accurately report his 
income from 1993 to 1996 in order to receive VA pension 
benefits to which he was not entitled, in the amount of 
$1,802.18.  

3.  Of a pension overpayment in the amount of $20,156, that 
portion resulting from the unreported income of the veteran's 
wife from February 1998 to June 2000, in the amount of 
$17,076, was properly created.  

4.  The veteran was divorced in June 2000 and filed a claim 
for reinstatement of pension benefits as a single veteran in 
July 2000.  Hence, his benefits should have been reinstated 
following his divorce, and the overpayment reflecting 
payments due as a single veteran after that date, in the 
amount if $3,080, was not properly created.  

5.  As to the $17,076 valid pension overpayment, the veteran 
intentionally failed to accurately report his income 
beginning in January 1998 in order to receive VA pension 
benefits to which he was not entitled.  


CONCLUSIONS OF LAW

1.  Waiver of recovery of the above-described pension 
overpayment in the amount of $1,802.18 is precluded because 
of bad faith on the part of the veteran.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2002).  

2.  Of the above-described assessed pension overpayment of 
$20,156, the amount of  $3,080 was not properly created, and 
the remaining amount of $17,076 was properly created.  
38 U.S.C.A. §§ 1521, 5112 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.660 (2002).  

3.  Waiver of recovery of the above-described pension 
overpayment in the amount of $17,076 is precluded because of 
bad faith on the part of the veteran.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By correspondence, the COW decision, the statements of the 
case, and a Board remand, the veteran has been notified of 
the evidence necessary to substantiate his claim, and of the 
respective obligations of the VA and himself in the 
development of evidence.  A court decision has held that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (see 38 U.S.C.A. §§ 5103, 5103A) do 
not apply to waiver claims.  Barger v. Principi, 16 Vet.App. 
132 (2002).  Even if such provisions did apply, there has 
been satisfactory VA compliance in this case.



I.  Validity of the debts

Although not addressed by COW, the issue of the proper 
creation of the debt is implicit in the issue of waiver.  See 
Schaper v. Derwinski, 1 Vet.App. 430 (1991).  

A veteran who meets the disability and wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of countable income.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.23.  The pertinent regulation regarding 
computation of income for improved pension purposes provides 
that payments from any kind from any source shall be counted 
as income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271.    

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective at the end of the month in which the increase 
occurred.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.660(a).

The veteran had active service from April 1944 to February 
1946.  He began receiving VA improved pension benefits in 
April 1993, effective in April 1991.  

In May 1996, he was charged with an overpayment in the amount 
of $1,802.18.  A review of the file discloses that this 
overpayment resulted from three separate events.  First, in 
October 1995, the veteran's pension benefits were 
retroactively adjusted effective in December 1994, due to the 
veteran and his family having received benefits from the SSA 
in amounts greater than previously counted.  This resulted in 
an overpayment in the amount of $831.  

Then, the veteran submitted information showing that his wife 
and dependent son had received earned income in 1995, and he 
himself had received income from a pension fund.  In February 
1996, the RO retroactively adjusted the veteran's account 
effective in February 1993, to account for what was 
identified as the son's income from that date; this resulted 
in an additional $114 of overpayment, for a total overpayment 
of $945.  The veteran has disputed this portion of the 
overpayment, contending that his son did not work in 1993.  
In reviewing the file, the Board notes that the income from 
the veteran's pension fund from the Maritime Union apparently 
was erroneously identified as the son's earned income.  The 
income, however, had not been previously counted, although 
the veteran has stated that he began receiving income from 
this pension fund in 1991.  Thus, while attributable to the 
veteran rather than his son, this portion of the debt, in the 
amount of $114, was properly created.  

The remaining $857.18 of the debt was created in April 1996, 
when the RO adjusted the veteran's award to reflect the 
information contained in the eligibility verification report 
(EVR) submitted by the veteran that month.  He reported that 
his wife's income for the year 1996 would be $6,000.  
Accordingly, the veteran's pension award was adjusted to 
account for this additional income, effective in January 
1996.  

The veteran appealed the May 1996 denial of his waiver 
request, and the case was remanded by the Board in January 
1998.  However, after initiating action pursuant to the 
remand, no further action has been taken on this overpayment, 
which remains in appellate status.  

With respect to the overpayment in the amount of $20,156, 
this overpayment was created in July 2001, when the veteran's 
pension award was retroactively adjusted effective in 
February 1998, to reflect his wife's receipt of earned income 
beginning in February 1998.  (A separate overpayment, in the 
amount of $4,833, created in March 2001, as the result of 
income earned by the veteran's wife from February 1997 
through January 1998, was paid by the veteran, and he did not 
request a waiver of this overpayment.)  

This adjustment resulted in a reduction of benefits for the 
period from February 1998 through January 1999, with 
termination of benefits beginning in February 1999.  However, 
the Board notes that the veteran and his wife were divorced 
in June 2000, according to the divorce decree received in 
July 2000.  Therefore, beginning in July 2000, the ex-wife's 
income was no longer countable to the veteran.  Moreover, in 
July 2000, the veteran filed a claim for reinstatement of his 
pension as a single veteran; thus a new claim was filed.  See 
3.660(b), (c).  In view of these factors, the veteran's 
pension should have been reinstated following his divorce, at 
the rate for a single veteran.  

Based on the veteran's income as previously calculated, 
before his ex-wife's income was considered, he was due $266 
per month for the period from July 2000 through November 
2000, and $279 per month for the period from December 2000 
through July 2001.  This adjustment results in a reduction in 
the overpayment in the amount of $3,080, to $17,076.  Thus, 
the Board finds that $3,080 of the overpayment was not 
properly created, and the debt is reduced by that amount.  To 
that extent, the appeal is allowed.  

With respect to the remaining $17,076, this amount was 
properly created, since the veteran was married, and his wife 
received the earned income attributed to her.  In this 
regard, although the veteran states that he was in the 
process of getting a divorce during this time period, and 
unaware of his wife's income, in EVR's submitted in January 
1998, February 1998, and January 1999, the veteran stated 
that he was married, living with his spouse, that his spouse 
had not worked during the previous year, and that no income 
for his spouse was anticipated during the current calendar 
year.  

He also states that he has a disabled child, over the age of 
18.  It is noted that the veteran has not filed a claim for a 
helpless child.  In November 1994 he stated that his daughter 
had married, and in January 1998, that his son was married.  
There is no indication of any other dependent children in the 
claims file.  Benefits cannot be paid on behalf of a child if 
the child is married, regardless of whether or not the child 
is helpless or disabled.  See 38 C.F.R. § 3.57(a).   

Thus, the remaining $17,076 of the debt was properly created.





B.  Waiver

With respect to the overpayments in the amount of $1,802.18 
and $17,076, the VA may waive recovery of an overpayment of 
VA benefits if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person who 
received the benefits, and if recovery of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963.  The appellant's request for waiver of 
recovery of the overpayment was denied by the RO on the basis 
that he had shown bad faith in the creation of the debt, a 
statutory bar to waiver under 38 U.S.C.A. § 5302(c).  "Bad 
faith" is defined by regulation, 38 C.F.R. § 1.965(b)(2), 
as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

Given the facts and circumstances of this case, it is the 
judgment of the Board that the veteran's failure to inform 
the VA of his total family income, and continued retention of 
pension payments at the higher rate, constituted bad faith.  

A veteran who is receiving pension must notify the VA of any 
material change or expected change in his or her income or 
other circumstances which would affect his entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
he will begin to receive additional income.  38 C.F.R. § 
3.660(a).  

The veteran was notified on numerous occasions, beginning in 
April 1993, that the rate of pension was directly related to 
his and his family's income, that adjustment to his payments 
must be made whenever the income changed, and that the VA 
must be notified immediately if he received any income from 
any source other than that shown, or if there were any 
changes in the income shown.  He was further informed that 
failure to report income changes could result in the creation 
of an overpayment which would have to be repaid.  Subsequent 
correspondence informing VA of various changes in dependents 
and income and smaller overpayments created as a result 
demonstrate the veteran's actual knowledge of the need to 
report his family income, and the consequences of his failure 
to report such income.  

Nevertheless, he persistently failed to accurately report his 
family income.  His actions, which gave rise to this 
overpayment, demonstrate an intent to seek unfair advantage 
with regard to VA pension benefits.  Further, he had been 
informed of the likely consequences, and his intentional 
failure to report income resulted in a loss to the government 
in the amount of the overpayment.  

The veteran states, with respect to the more recent 
overpayment in the amount of $17,076, that he believed he was 
entitled to the money.  He said was in the process of getting 
a divorce, and unaware of his wife's income.  As noted above, 
however, he continued to claim her as a dependent, and stated 
they were living together and she was not working, during 
this time period.  He also claims that he has a severely 
disabled child, who became disabled before the age of 18.  
However, as noted above, the veteran has not submitted a 
claim for benefits for a helpless child as a dependent, and 
his two acknowledged children are reportedly both married.  
Especially since he was claiming no dependent children on the 
1998 and 1999 EVR's, he knew or should have known he was not 
receiving benefits for such a child.  

Since bad faith in the creation of the two overpayments, in 
the respective amounts of $1,802.18 and $17,076, has been 
shown, waiver of recovery of the overpayments is precluded by 
law.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.965.  
Hence, the principles of equity and good conscience, such as 
any current financial hardship, are not applicable.  Bad 
faith is shown by a preponderance of the evidence, and thus 
the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) does 
not apply, and waiver of recovery of the remaining $18,878.18 
pension overpayment must be denied.


ORDER

The pension overpayment in the amount of $1,802.18 was 
properly created, and waiver of recovery of this debt is 
denied.

Of the remaining pension overpayment, $3,080 was not properly 
created, and the veteran does not owe this.  To that extent, 
the appeal is granted.  

The remaining pension overpayment in the amount of $17,076 
was properly created, and waiver of recovery of this debt is 
denied.



	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



